Citation Nr: 1411523	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus was caused by his active service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In November 2008, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss disability and tinnitus, as due to noise exposure sustained during active service.  A review of the Veteran's DD Form 214 shows that during his active service, the Veteran's military occupational specialty (MOS) was a light weapons infantryman and that he received a Combat Infantry Badge for his service in the Republic of Vietnam.  Based on the nature of the Veteran's MOS and his combat service in the Republic of Vietnam, the Board readily concedes that he was exposed to some degree of noise while on active service.   

The Veteran was afforded a VA examination in February 2009, at which time he reported symptoms of tinnitus that had begun while he was on active service.  However, the VA examiner noted that it would be speculative to opine whether the Veteran's tinnitus was related to his in-service noise exposure.  As the examiner was unable to provide an opinion, this examination report is not probative evidence in this matter.  

As noted, the Veteran is considered competent to report symptoms which he experiences such as tinnitus and ringing in the ears.  Given that the Veteran's statements are found to be competent, the Board must then assess the credibility of the statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Veteran has only ever reported that his tinnitus began while on active service and the Board has found no reason to doubt the Veteran's credibility in this regard.  Further, the Board has conceded that the Veteran was exposed to noise while on active service.   

The Veteran's statements are the most relevant evidence in this matter.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.

The Veteran was afforded a VA examination in February 2009, at which point the examiner found that it would be speculative to opine whether the Veteran's current bilateral hearing loss disability was related to his in-service noise exposure.  The Board notes than an examiner's conclusion that an etiology opinion cannot be provided without resort to speculation can be probative evidence if the examiner explains the basis of such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, in this case, the February 2009 VA examiner did not provide an explanation as to why an etiological opinion could not be provided without resort to speculation.  As such, the February 2009 VA examination is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his current bilateral hearing loss disability.  

In December 2008, the Veteran submitted releases for VA to request treatment records.  He referenced a company called Better Hearing, Inc., and noted treatment from 1978 to 2008.  He did submit a few hearing tests from that company, but certainly nothing dating as far back as 1978, and it does not appear the RO requested the records.  This must be done.

Accordingly, the case is REMANDED for the following action:

1. Since the prior release has expired, ask the Veteran to complete a new release authorizing VA to request his records from Better Hearing, Inc., for treatment since 1978.  If requests are made and the records are not obtained, the RO must inform the Veteran of that fact and give him an opportunity to submit them.

2. Only after obtaining the above private medical records or determining they are not available, then schedule the Veteran for a VA audiological evaluation by a medical professional with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner. All tests and studies deemed necessary by the examiner should be performed. 

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to his active service. 

The complete rationale for all opinions expressed must be provided.  For the purposes of this examination, the examiner should assume the Veteran was exposed to noise on active service.  

3.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and re-adjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


